Citation Nr: 1725410	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-25 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether a debt in the amount of $788.00 due to overpayment of VA compensation during incarceration for felony conviction is valid.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel




INTRODUCTION

The Veteran served on a period of active duty for training from July 1987 to October 1987 and a period of active duty from December 1987 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes in the Veteran's electronic claims file and in the Veterans Appeals Control and Locator System (VACOLs) the RO's attempts to schedule the Veteran for a hearing before a Decision Review Officer (DRO) in connection with this claim pursuant to a request for such hearing received in February 2014.  Notification letters were sent to two different addresses and returned as undeliverable.  However, in January 2017, a supplemental statement of the case was sent to a third address, and was not returned as undeliverable.  It does not appear that notification for the DRO hearing was ever sent to the third address.  As the Veteran has not withdrawn her request for a DRO hearing and the RO schedules such hearings, the Board finds remand to be appropriate.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing at the RO.  The Veteran should be notified of the time and place for the hearing.  Notification should be sent to the same address to which the January 30, 2017 supplemental statement of the case was sent.  If such hearing is no longer desired, document such in a report of contact or ask that the Veteran and her representative to provide a written notice of withdrawal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




